Case 5:19-cv-00834-DAE Document 69-1 Filed 01/21/21 Page 1 of 2

DECLARATION OF COLETTE PELISSIER IN SUPPORT
OF PLAINTIFF'S RESPONSE TO DEFENDANT’S
MOTION FOR SANCTIONS

I, COLETTE PELISSIER, DO HEREBY DECLARE:

1, Tam over the age of eighteen (18) and otherwise competent to make this declaration.

2. The facts stated in this declaration are based upon my personal knowledge and, if called
upon to do so, I will testify that the facts stated herein are true and accurate.

3. I own Malibu Media, LLC d/b/a as X-Art.com (“Malibu”). No other person or entity
has or can claim an ownership interest in the X-Art.com movie copyrights.

4. I am aware of an ongoing discovery dispute between the parties related to
communications between Malibu and its infringement detection expert, IPP International (“IPP”).

5. IPP was retained by Malibu to investigate and record instances of infringement of
Malibu’s copyrights via the BitTorrent network. IPP was required to provide Malibu or its counsel
data evidencing instances of infringement tied to specific IP addresses, evidence of additional
instances of copyright infringement of third-party content, and corresponding affidavits for use in
suits tied to those specific IP addresses detected infringing Malibu’s copyrighted content.

6. Importantly, IPP was not required to provide any additional correspondence to Malibu
or its counsel unless IPP was to be called as a witness. Nor did IPP routinely communicate with ~
Malibu or its counsel outside of providing evidence of infringement and corresponding affidavits.

7. On the date of my deposition in this matter, I was not feeling well and may not have
been as precise in my responses as I should have been.

8. My testimony in my deposition in this matter with respect to text communications with
IPP over WhatsApp pertained to a meeting with IPP’s principals in 2015 or 2016 for a social
engagement in Malibu, California.

9. Indeed, I never communicated with IPP about this case specifically.

10. During the course of this litigation, I attempted to reach IPP’s principals via Skype and
WhatsApp voice call functions to specifically discuss IPP’s recording of copyright infringement
but was never successful in reaching anyone at IPP.

11. I have, in good faith, reviewed my text messages, email messages and other
communication applications and did not locate any additional communications between Malibu
and IPP related to this suit, [and termination of their services??]

12. Following the settlement with Malibu’s prior counsel, Lomnitzer Law Firm
(“Lomnitzer”), Malibu was provided a hard drive purporting to contain all documents and
Case 5:19-cv-00834-DAE Document 69-1 Filed 01/21/21 Page 2 of 2

communications regarding Malibu case files handled by Lomnitzer over the course of two years
of representation. Upon examination of the hard drive, my counsel advised that no
communications to, from, or about IPP not previously provided to the defendant in this case were
contained on the hard drive.

13. Lomnitzer has further indicated that no additional communications related to IPP and
this matter exist,

14, Malibu and Lomnitzer terminated their relationship in August 2019.
DECLARATION

PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the
laws of the United States of America that the foregoing is true and correct.

Colette Pelissier

Date: Ven 2), 2)

 

 
